DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention Group I, claims 1-8 in the reply filed on 12-18-2020 is acknowledged.  The traversal of restriction between invention Group I and III is on the ground(s) that invention Groups I and II are related as a product and a process of use and that the examiner presented an examples of a similar process, not a materially different process of using the claimed product. This is not found persuasive because the process of direct ink writing means  using the ink directly by a writing means and without use of an extrusion means and without forming a three- dimensional structure  by curing extruded mixture, thus presenting a process materially different from the claimed process.
In any event, as indicated in the previous office action, once the product is found allowable, any process of use claims that use a product  of the same scope with the claimed allowable product would be rejoined with the process claims.
differently in the invention Group II and Group III.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1, and 3-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/006029 to Lawrence Livermore National Security, LLC, (hereinafter “Lawrence”) in combination with WO2017/144461 to Dow Corning, (hereinafter “Dow”) or SIMTEC, .
Lawrence discloses a  silicone-based ink for additive manufacturing, the ink comprising: a vinyl-terminated diphenyl siloxane macromer; a treated silica hydrophobic reinforcing filler; a rheology modifying additive; and a plurality of porogen particles.
The porogen particles, such as glass or polymer balloons, are disclosed as having diameter of 30 to 50 um, which is inclusive of the claimed diameter. [0068].
The concentration of the pporogen in  the compositions is 20 to 50 %, which correspond to the claimed amounts. [0069]. 
The porogen particles used, for example, in illustrative e,,bodiment, such as Expancel, are substantially spherical particles, thus inherently  satisfying the claimed average circularity of the porogen particles of greater than 0.90.
	The reference further discloses using the ink with an extrusion nozzle which nozzle is 5 to 20 times greater than the porogen diameter. 

Incorporation of  various additives, including rheology modifiers,  is disclosed in [0082]. 
Lawrence expressly discloses hydrophobic reinforcing filler (such as silica), [0080], illustrative examples, but does not specifically disclose a surface treated silica. However, treated silica is a well known reinforcing filler for silicone resin based ink compositions and it use in compositions of Lawrence would have been obvious with reasonable expectation of success. See, for example, Dow, disclosing silicone compositions suitable for inks, component E, and specifically [0055], illustrative examples or SIIMTEC. 
Lawrence, while disclosing suitability of siloxane macromers for its invention, does not specifically discloses a diphenyl siloxane macromer, but discloses that phenyl groups may be present along the polysiloxane chains of component A.  

Further discloses functional equivalence of dimethyl siloxane macromers and  diphenyl siloxane macromers in ink compositions is disclosed by Denko, English abstract, [0024]. 
Therefore, it would have been obvious to use the claimed siloxane macromers in compositions of Lawrence in view of its functional equivalency to the siloxane macromers disclosed by Lawrence in ink compositions and in order to obtain ink for additive manufacturing which have the desired properties imparted by diphenyl-substituted polysiloxanes consistent with teachings of Qu.
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As discussed above, the prior art of record fairly suggests a  silicone-based ink for additive manufacturing, the ink comprising: a vinyl-terminated 
However, the prior art of record does not teach or suggest suggests a  silicone-based ink for additive manufacturing in which the porogen particles are soluble in aqueous solutions (and as specifically claimed in claim 8). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ